Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

             EXECUTIVE EMPLOYMENT AGREEMENT (the "Agreement") dated as of
November 15, 1999 between Michael P. Brennan (the "Executive") and Peapod, Inc.,
a Delaware corporation (the "Company").

             WHEREAS, the Company desires to continue to employ the Executive as
its Senior Vice_President – Product Management and Marketing_ and the Executive
desires to continue such employment, for the term and upon the other conditions
hereinafter set forth; and

             WHEREAS, the Executive and the Company are concurrently entering
into a Severance Agreement (the "Severance Agreement") providing for certain
substantial severance benefits.

             NOW, THEREFORE, in consideration of the agreements and covenants
contained herein, the Executive and the Company hereby agree as follows.

ARTICLE I
EMPLOYMENT

             Section 1.01.  Position and Responsibilities.  The Company shall
continue to employ the Executive as its Senior Vice President – Product
Management and Marketing.  The Executive's responsibilities shall be as directed
from time to time by the President of the Company.  The Executive agrees to be
employed by the Company in such capacity, subject to all the covenants and
conditions hereinafter set forth.

             Section 1.02.  Performance.  During the term of Executive's
employment, the Executive shall perform faithfully the duties assigned to the
Executive hereunder to the best of his or her abilities and devote his or her
full and undivided business time and attention to the transaction of the
Company's business and not engage in any other business activity except with the
approval of the Board.  The previous sentence shall not preclude the Executive
from participating in the affairs of any governmental, educational or other
charitable institution so long as the Board does not determine in good faith
that such activities unreasonably interfere with the business of the Company or
the performance of the Executive's duties hereunder.

             Section 1.03.  Term and Termination.  Employment under this
Agreement commenced as of November 19, 1999 (the "Commencement Date") and shall
continue until terminated by written notice by either party, subject to the
rights and obligations set forth in the Severance Agreement.

ARTICLE II
COMPENSATION

             Section 2.01.  Base Compensation.  As compensation for his services
hereunder, the Company shall pay to the Executive an annual salary of $145,000
(the "Base Salary"), less required or authorized deductions, payable in
installments in accordance with the Company's normal payment schedule for senior
management of the Company.  The Executive's Base Salary may be reviewed from
time to time for adjustment.

             Section 2.02.  Bonus Plan.  The Executive shall be entitled to
participate in the Company's Executive Bonus Plan as modified by the Board from
time to time.  Such plan shall provide for an opportunity for the Executive to
earn an annual cash bonus, of up to 50% of Executive's Base Salary received for
the year as to which such bonus is earned, based on meeting such individual and
Company performance goals as may be set from time to time by the Board in its
absolute discretion.

             Section 2.03.  Employee Benefits.  Upon satisfaction of any
eligibility requirements, the Executive shall be entitled to participate in such
employee benefit plans and to receive such other fringe benefits during
Executive's term of employment as are from time to time made generally available
to the senior management of the Company; provided that, if a severance benefit
is payable to the Executive pursuant to Section 2.06, such benefit shall be paid
in lieu of any benefit otherwise payable to Executive pursuant to any Company
severance plan unless such plan expressly provides that payments thereunder will
be made in addition to the severance payments provided hereunder.  Nothing
herein shall be construed to require the Company to establish, or shall preclude
the Company, in its absolute discretion, from changing or amending, in whole or
in part, or revoking, any one or more of such employee benefit plans or programs
without notice.  In addition, the Executive shall be entitled to take time off
for vacation or illness in accordance with the Company's policies established
from time to time with respect to the Company's senior executives.

             Section 2.04.  Expense Reimbursements.  The Company shall reimburse
the Executive for all proper expenses incurred by Executive in the performance
of Executive's duties hereunder in accordance with the policies and procedures
established by the Board.

             Section 2.05.  Severance Benefits.  Concurrently herewith, the
Executive and Peapod are entering into the Severance Agreement which provides
certain substantial severance benefits for the Executive in the event of
termination of Executive's employment with the Company.  The Executive shall be
entitled to the benefits of such Severance Agreement as if the provisions
thereof were set forth fully herein.

ARTICLE III
NONCOMPETITION; CONFIDENTIAL INFORMATION

             Section 3.01.  Noncompetition; Non-Solicitation.  As a condition to
Executive's employment and to the Company's obligations hereunder, Executive
agrees to enter into, concurrently with Executive's execution of this Agreement,
an Employee Nonsolicitation and Noncompete Agreement in the form attached hereto
as Exhibit A, and the Executive agrees to comply fully with all of the terms and
provisions of such Employee Nonsolicitation and Noncompete Agreement as if such
terms and provisions were fully set forth in this Agreement.  The covenants
contained in such Employee Nonsolicitation and Noncompete Agreement shall
survive the termination of this Agreement and the conclusion of the Executive's
employment by the Company.

ARTICLE IV
MISCELLANEOUS

             Section 4.01.  Notices.  All notices and other communications
required or permitted hereunder shall be in writing and shall be deemed to have
been duly given when delivered or three (3) days after deposit in the United
States mail, certified and return receipt requested, postage prepaid, addressed
(1) if to the Executive, to the Executive's address shown on the Company
records, and if to the Company, to Peapod, Inc., 9933 Woods Drive, Skokie,
Illinois 60077-1031, attention President with a copy to the Secretary, or (2) to
such other address as either party may have furnished to the other in writing in
accordance herewith, except that notice of change of address shall be effective
only upon receipt.

             Section 4.02.  Executive's Authority; No Conflict.  The Executive
represents and warrants to the Company that the Executive has full right and
authority to execute and deliver this Agreement and to comply with the terms and
provisions hereof and that the execution and delivery of this Agreement and
compliance with the terms and provisions hereof by the Executive will not
conflict with or result in a breach of the terms, conditions or provisions of
any agreement, restriction or obligation by which the Executive is bound.

             Section 4.03.  Assignment and Succession.  The Agreement shall be
binding upon and shall operate for the benefit of the parties hereto and their
respective legal representatives, legatees, distributees, heirs, and successors
and assigns.  Executive acknowledges that the services he renders pursuant to
this Agreement are unique and personal.  Accordingly, Executive may not assign
any of the Executive's rights contained in this Agreement or delegate any of his
duties hereunder.  The Company may assign the Company's rights, duties or
obligations under this Agreement to a purchaser or transferee of all or
substantially all of the Company's assets.

             Section 4.04.  Headings.  The Article, Section paragraph and
subparagraph headings are for convenience of reference only and shall not define
or limit the provisions hereof.

             Section 4.05.  Applicable Law.  This Agreement shall at all times
be governed by and construed, interpreted and enforced in accordance with the
internal laws (as opposed to conflict of laws provisions) of the State of
Illinois.

             Section 4.06.  Severability.  Whenever possible, each provision of
this Agreement will be interpreted in such manner as to be effective and valid
under applicable law.  In the event that any provision of this Agreement shall
be held to be void or unenforceable, the remaining provisions of this Agreement
shall continue in full force and effect.

             Section 4.07.  Waiver, Etc.  The waiver of a breach of any
provision of this Agreement shall not operate or be construed to be a waiver of
any other breach.  No delay or omission in the exercise of any power, remedy, or
right herein provided or otherwise available to any party shall impair or affect
the right of such party thereafter to exercise the same.  Any extension of time
or other indulgence granted to a party hereunder or to any other person shall
not otherwise alter or affect any power, remedy or right of any other party, or
obligations of the party to whom such extension or indulgence is granted except
as specifically waived.

             Section 4.08.  Dispute Resolution.  Any controversy or claim
arising out of or relating to this Agreement, or the breach thereof, shall be
settled by arbitration administered by the American Arbitration Association
("AAA") in accordance with its rules, to the extent not inconsistent with this
provision.  Judgment upon the award rendered by the arbitrator may be entered in
any court having jurisdiction thereof.  Such arbitration shall be conducted in
Chicago, Illinois before a single arbitrator.  The parties shall select an
arbitrator by mutual agreement from a panel of arbitrators experienced in
arbitrating employment disputes proposed by the AAA.  If the parties are unable
to agree on an arbitrator, the AAA shall select an arbitrator in accordance with
its procedures.  Nothing herein shall preclude the Company from seeking and/or
obtaining injunctive relief under the Employee Nonsolicitation and Noncompete
Agreement.

             Section 4.09.  Entire Agreement.  This Agreement, together with the
agreements referred to herein, contain the entire agreement of the parties
relating to the subject matter hereof.  This Agreement may be modified or
discharged only by an agreement in writing signed by the party against whom
enforcement of any modification or discharge is sought.

             IN WITNESS WHEREOF, the parties hereto have caused this Agreement
to be duly executed as of the day and year first above written.

  PEAPOD, INC.                     By: /s/ ANDREW B. PARKINSON

--------------------------------------------------------------------------------

  Name: Andrew B. Parkinson   Title: Chairman               EXECUTIVE:          
      /s/ MICHAEL P. BRENNAN

--------------------------------------------------------------------------------

    Michael P. Brennan

 